Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 1 of 23 PageID: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 MATTHEW SCHMITT, individually
 and on behalf of all others similarly
 situated,

                     Plaintiff,
                                              20 Civ. _____________
              v.
                                              COMPLAINT
 NEWELL BRANDS and GRACO                      JURY TRIAL DEMANDED
 CHILDREN’S PRODUCTS INC.


                     Defendants.




      Plaintiff Matthew Schmitt (“Plaintiff”), individually, and on behalf of

similarly situated persons, through his undersigned counsel, alleges the following

upon personal knowledge as to his own acts and upon information and belief as to

all other matters, against Defendants Newell Brands Inc. (“Newell”) and Graco

Children’s Products Inc. (“Graco” or collectively, with Newell, “Defendants”).

                           NATURE OF THE ACTION

      1.      This is a class action under, inter alia, the New Jersey Consumer Fraud

Act (N.J.S.A 56:8-1 et seq.) against Defendants, for Defendants’ sales of child safety

seats that are represented to be new, but are instead sold to consumers with a

significant portion of their limited useful life having been expired.




                                          1
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 2 of 23 PageID: 2




                          JURISDICTION AND VENUE

      2.       This Court has jurisdiction over this action under 28 U.S.C. § 1332(d)

because this is a class action in which: (1) the matter in controversy exceeds the sum

or value of $5,000,000, exclusive of interest and costs; (2) a member of the class of

plaintiffs is a citizen of a State different from a defendant; and (3) the number of

members of all proposed plaintiff classes in the aggregate is greater than 100.

      3.       The Court has personal jurisdiction over Defendants because a

substantial portion of the wrongdoing alleged herein occurred in New Jersey.

Defendants also have sufficient minimum contacts with New Jersey and have

otherwise intentionally availed themselves of the markets in New Jersey through the

promotion, marketing, and sale of products sufficient to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

      4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and

(3) because a substantial part of the events or omissions giving rise to these claims

occurred in this District, a substantial part of the property that is the subject of this

action is situated in this District, and Defendants are subject to the Court’s personal

jurisdiction with respect to this action.




                                            2
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 3 of 23 PageID: 3




                                   THE PARTIES

      5.      Plaintiff is a resident of Skillman, New Jersey.

      6.      Upon information and belief, Defendant Newell Brands Inc. is a

corporation incorporated in the State of Delaware and with a principal place of

business of Atlanta, Georgia.

      7.      Upon information and belief, Defendant Graco Children’s Products

Inc. is a corporation incorporated in the State of Pennsylvania and with a principal

place of business of Atlanta, Georgia.

                     FACTS RELEVANT TO ALL CLAIMS

      8.      Upon information and belief, Defendants manufacture an array of

baby products that it sells directly to consumers in stores and online.

      9.      Among those products, Defendants are a leading manufacturer of car

seats for children of all ages, including, but not limited to, infant car seats,

convertible car seats, child safety seats, and booster seats (collectively, “Car Seats”).

      10.     All of Defendants’ Car Seats have a limited useful life from their date

of manufacture.

      11.     Plaintiff has a young daughter born in January 2019.

      12.     In or around January 2019, Plaintiff received as a gift a new “Graco®

4Ever® 4-in-1 Convertible Car Seat” manufactured by Defendants. That Car Seat

was manufactured January 16, 2018. It was, accordingly, approximately one-year



                                           3
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 4 of 23 PageID: 4




old upon recipt.

      13.     On August 31, 2020, Plaintiff purchased a second Car Seat

manufactured by Defendants, a “SlimFit™ Platinum 3-in-1 Car Seat” from

gracobaby.com for $226.57.

      14.     When that Car Seat arrived, a sticker affixed to the seat disclosed that

it had been manufactured on March 7, 2019.

      15.     This Car Seat was, accordingly, very nearly one-and-a-half years old

by the time it arrived.

      16.     The product manual orders the consumer to “STOP using this car seat

and throw it away 10 years after the date of manufacture.”

      17.     Indeed, gracobaby.com explains that its “[c]ar seats can be used safely

only for a defined period of time, typically 7 to 10 years.”

      18.     Furthermore, many of the products on the Graco website specifically

state that they will be usable for ten years. For example, the Graco 4Ever All-in-1

Convertible Car Seat is advertised as “giv[ing] you 10 years with one car seat” on

the Graco website. This statement is untrue for the seats that are sold with a

significant portion of their useful life expired.

      19.     Accordingly, the seat purchased on August 31, 2020 arrived having

been depreciated of essentially 15% of its useful life.

      20.     This fact was not disclosed to Plaintiff prior to purchasing the seat and


                                           4
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 5 of 23 PageID: 5




Plaintiff was unaware that the Car Seat he had purchased was so far into its useful

life period until after he had actually received it.

      21.      It is, in fact, impossible for online consumers to know that they are

buying partially expired Car Seats from Defendants, nor do Defendants warn their

customers that they are likely purchasing partially expired car seats.

      22.      Indeed, Defendants admit that there is no way for consumers shopping

online to protect themselves against receiving these devalued car seats. A screenshot

from gracobaby.com demonstrates that there is “[u]nfortunately…no way of

checking [the date of manufacture] online.” (See Figure 1).




                                           5
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 6 of 23 PageID: 6




                                    Figure 1.


      23.    Had Plaintiff known that the Car Seat he had purchased was

substantially expired, he would not have purchased the product.

      24.    Plaintiff accordingly paid money for a product manufactured and sold


                                        6
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 7 of 23 PageID: 7




by Defendants that, under applicable law, was worth substantially less or nothing.

      25.     A reasonable consumer would have been misled by Defendants’

actions.

      26.     As a result of Defendants’ unlawful and unfair misrepresentations and

omissions, Plaintiff and thousands of other consumers in New Jersey and throughout

the United States purchased Defendants’ Car Seats that were held out as new, but

were in fact expired in substantial part.

      27.     Plaintiff and thousands of others in New Jersey and throughout the

United States who purchased Defendants’ Car Seats were injured financially as a

result of Defendants’ unconscionable commercial practices, deceptions, fraud, false

pretense, false promises, or misrepresentations.

      28.     Plaintiff and other purchasers of Defendants’ Car Seats paid money

for products that were of a lesser value and quality than represented by Defendants.

      29.     Plaintiff and other purchasers of Defendants’ Car Seats also paid an

unwarranted premium above as a result of Defendants’ unconscionable commercial

practices, deceptions, fraud, false pretense, false promises, or misrepresentations.

      30.     Alternatively, Plaintiff and other purchasers of Defendants’ Car Seats

also paid an unwarranted premium above as a result of Defendants’ knowing

concealment, suppression, or omission of the material fact that these seats were

substantially expired.


                                            7
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 8 of 23 PageID: 8




                          CLASS ACTION ALLEGATIONS

      31.        Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P.

23(a) and (b)(3) on behalf of the following class (the “Class”):

      All persons in New Jersey who, within the last six years, purchased a
      new Graco car seat online.

      32.        This action can be maintained as a class action because there is a well-

defined community of interest in the litigation and the proposed Class is easily

ascertainable.

      33.        The members of the Class are so numerous that joinder of all members

would be impracticable. Plaintiff estimates that there are likely thousands of Class

members within the State of New Jersey.

      34.        This action involves common questions of law and fact applicable to

each Class member that predominate over questions that affect only individual Class

members. Thus, proof of a common set of facts will establish the right of each Class

member to recover. Questions of law and fact common to each Class member

include, for example:

       a.    Whether Defendants engaged in unfair, unlawful, deceptive or

             fraudulent business practices by selling consumers substantially-

             expired car seats;

       b.    Whether the car seats at issue were unlawfully marketed as a matter of

             law;

                                             8
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 9 of 23 PageID: 9




       c.    Whether Defendants breached express or implied warranties;

       d.    Whether Defendants marketing of its substantially expired Car Seats

             constituted a negligent misrepresentation;

       e.    Whether Plaintiff and the Class is entitled to equitable and/or

             injunctive relief;

       f.    Whether Defendants’ unlawful, unfair and deceptive practices harmed

             Plaintiff and the Class; and

       g.    Whether Defendants were unjustly enriched by its deceptive practices.

      35.    Plaintiffs’ claims are typical of the claims of the Class because

Plaintiff bought Defendants’ Car Seat during the Class Period. Defendants’

unlawful, unfair, and fraudulent actions concern the same business practices

described herein irrespective of where they occurred or were experienced. The

injuries of each member of the Class were caused directly by Defendants’ wrongful

conduct. In addition, the factual underpinning of Defendants’ misconduct is common

to all Class members and represents a common thread of misconduct resulting in

injury to all members of the Class. Plaintiff’s claims arise from the same practices

and course of conduct that give rise to the claims of the Class members and are based

on the same legal theories. The claims of Plaintiff are typical of the claims of the

members of the Class. Plaintiff has no interests antagonistic to those of the Class,

and Defendants have no defenses unique to Plaintiff.


                                            9
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 10 of 23 PageID: 10




      36.     Plaintiff will protect the interests of the Class fairly and adequately,

and Plaintiff has retained attorneys experienced in class action litigation. Plaintiff

has retained highly competent and experienced class action attorneys to represent

Plaintiff’s interests and those of the members of the class. Plaintiff and Plaintiff’s

counsel are aware of their fiduciary responsibilities to the Class members and will

diligently discharge those duties by vigorously seeking the maximum possible

recovery for the Class.

      37.     A class action is superior to all other available methods for this

controversy because:

       a.    There is no plain, speedy, or adequate remedy other than by

             maintenance of this class action;

       b.    The prosecution of separate actions by the members of the Class would

             create a risk of adjudications with respect to individual members of the

             Class that would, as a practical matter, be dispositive of the interests

             of the other members not parties to the adjudications, or substantially

             impair or impede their ability to protect their interests;

       c.    The prosecution of separate actions by the members of the Class would

             create a risk of inconsistent or varying adjudications with respect to the

             individual members of the Class, which would establish incompatible

             standards of conduct for Defendant;


                                          10
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 11 of 23 PageID: 11




       d.    Defendants acted or refused to act on grounds generally applicable to

             the Class and questions of law and fact common to members of the

             Class predominate over any questions affecting only individual

             members;

       e.    Class action treatment will permit a large number of similarly situated

             persons to prosecute their common claims in a single forum

             simultaneously, efficiently, and without the unnecessary duplication of

             effort and expense that numerous individual actions would create, and;

       f.    Class treatment of common questions of law and fact would also be

             superior to multiple individual actions or piecemeal litigation in that

             class treatment will conserve the resources of the Court and the

             litigants and will promote consistency and efficiency of adjudication.

      38.    The prerequisites to maintaining a class action pursuant to Fed. R. Civ.

P. 23(b)(3) are met as questions of law or fact common to Class members

predominate over any questions affecting only individual members, and a class

action is superior to other available methods for fairly and efficiently adjudicating

the controversy.




                                         11
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 12 of 23 PageID: 12




                           FIRST CAUSE OF ACTION

  (Violation of the New Jersey Consumer Fraud Act (N.J.S.A 56:8-1 et seq.))

        39.   Plaintiff repeats and realleges each of the above allegations as if fully

set forth herein.

        40.   This Count is brought pursuant to the New Jersey Consumer Fraud

Act, N.J.S.A. 56:8-1 et seq.

        41.   Plaintiff and all members of the Class who purchased Graco Car Seats

in New Jersey were and are entitled to relief under N.J.S.A. 56:8-2; 56:8-2.11; 56:8-

2.12, 56:8-19 and all other applicable provisions of the New Jersey Consumer Fraud

Act.

        42.   Defendants are each a “person” within the meaning of N.J.S.A. 56:8-

1(d).

        43.   Graco Car Seats constituted “merchandise” within the meaning of

N.J.S.A. 56:8-1(c).

        44.   Defendants’ online marketing, advertising and sales of the Car Seats

at issue met the definition of “advertisement” within the meaning of N.J.S.A. 56:8-

1(a).

        45.   Defendants’ online sales of Car Seats at issue met the definition of

“sale” within the meaning of N.J.S.A. 56:8-1(e).

        46.   The New Jersey Consumer Fraud Act, Section 56:8-2, provides in


                                          12
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 13 of 23 PageID: 13




pertinent part:

      The act, use or employment by any person of any unconscionable
      commercial practice, deception, fraud, false pretense, false promise,
      misrepresentation, or the knowing, concealment, suppression, or
      omission of any material fact with intent that others rely upon such
      concealment, suppression or omission, in connection with the sale or
      advertisement of any merchandise or real estate, or with the subsequent
      performance of such person as aforesaid, whether or not any person has
      in fact been misled, deceived or damaged thereby, is declared to be an
      unlawful practice . . . .

      47.     Defendants’ practices in marketing and selling partially expired Car

Seats as alleged above, were unconscionable, deceptive, fraudulent, under false

pretense or false promise, misrepresentations, and/or a knowing concealment,

suppression or omission.

      48.     The misrepresentations, deception, concealment and omission of

material facts alleged in the preceding paragraphs occurred in connection with

Defendants’ conduct of trade and commerce in New Jersey and throughout the

United States.

      49.     Plaintiff and other members of the Class who purchased new Graco

Car Seats online in New Jersey were deceived.

      50.     Defendants have engaged in fraudulent business acts and practices.

      51.     Defendants’ fraud and deception caused Plaintiff and other members

of the Class who purchased Graco Car Seats in New Jersey to purchase Car Seats

that they would otherwise not have purchased had they known the true nature of


                                        13
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 14 of 23 PageID: 14




these products.

      52.        Plaintiff and other members of the Class who purchased new Graco

Car Seats online in New Jersey were injured as a result of Defendants’ unlawful acts

and practices.

      53.        Defendants’ deceptive, unfair, and unconscionable acts and practices

are violations of the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 et seq.

      54.        As a direct and proximate result of Defendants’ violations of the New

Jersey Consumer Fraud Act, Plaintiff and the other Class members who purchased

new Graco Car Seats online in New Jersey have suffered damages, and have suffered

an ascertainable loss attributable to conduct made unlawful by the New Jersey

Consumer Fraud Act, in an amount to be proven at trial, including, but not limited

to, monies expended on Defendants’ Car Seats, in addition to treble damages,

attorneys’ fees and costs pursuant to N.J.S.A. 56:8-19.

      55.        Plaintiffs and the other Class members who purchased new Graco Car

Seats online in New Jersey are also entitled to a refund of all funds and monies

expended by them for Graco Car Seats pursuant to N.J.S.A. 56:8-2.11 and 56:8-2.12.

                            SECOND CAUSE OF ACTION

                  (Breach of Implied Warranty of Merchantability)

      56.        Plaintiff repeats and realleges each of the above allegations as if fully

set forth herein.


                                             14
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 15 of 23 PageID: 15




      57.    Defendants engaged in an online scheme of offering Car Seats for sale

to Plaintiff and members of the Class by way of, inter alia, product packaging and

labeling, and other online promotional materials.

      58.    From the course of dealing or usage of trade, and upon Defendants’

own representations made online, Plaintiff and members of the class were led to

believe they were purchasing new Car Seats from Defendants.

      59.    Defendants’ affirmations of fact and/or promises relating to their Car

Seat products useful life created implied warranties that the products would conform

to these affirmations of fact and/or promises, specifically that the Car Seats were

essentially new.

      60.    In fact, the Car Seat products purchased by Plaintiff did not so

conform.

      61.    When purchased online, Graco’s Car Seat products are sold to the

consumer with a substantial portion of that usable life having expired, rendering the

longevity of the Car Seat substantially devalued.

      62.    These Car Seats, arriving in not substantially new condition, do not

conform to the promises or affirmations of fact made by Defendants that the Car

Seats were essentially new and had a certain expected useable life.

      63.    Defendants’ website, in failing to adequately disclose this fact to

Plaintiff and members of the Class when shopping online, is not adequately labeled


                                         15
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 16 of 23 PageID: 16




or noticed.

      64.     Plaintiff and members of the Class relied on the implied representation

that Graco Car Seats sold online were new, and came with a certain useable life.

      65.     By sending substantially expired Car Seats to Plaintiff and members

of the Class who purchased them online, Defendants have breached this implied

warranty.

      66.     As a result of the foregoing, Plaintiff and the other Class members

have suffered damages in that the value of the products they purchased was less than

warranted by Defendants.

      67.     Plaintiff asserts this cause of action for violations of the laws of New

Jersey pertaining to implied warranties.

      68.     Plaintiff and the Class were injured as a result of Defendants’ breach

of their implied warranties about their Car Seats.

      69.     By reason of the foregoing, Plaintiff and the Class were damaged in

the amount they paid for Graco Car Seat products, together with punitive damages.

                           THIRD CAUSE OF ACTION

                          (Breach of Express Warranty)

      70.     Plaintiff repeats and realleges each of the above allegations as if fully

set forth herein.

      71.     Defendants engaged in an online scheme of offering Car Seats for sale


                                           16
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 17 of 23 PageID: 17




to Plaintiff and members of the Class by way of, inter alia, product packaging and

labeling, and other online promotional materials.

        72.   In furtherance of its plan and scheme, Defendants prepared and

distributed within New Jersey and nationwide via its website and other promotional

materials, statements that misleadingly and deceptively represented the nature of its

Graco Car Seats.

        73.   Namely, Defendants represented that their car seats were new and had

a certain usable lifespan for which the consumer could continue to utilize the Car

Seat.

        74.   Plaintiff and the Class were the intended targets of such

representations.

        75.   Plaintiff   and   the   Class   reasonably   relied   on   Defendants’

representations.

        76.   Defendants’ affirmations of fact and/or promises relating to their Car

Seat products useful life created express written warranties that the products would

conform to Defendants’ affirmations of fact and/or promises.

        77.   Alternatively, Defendants’ descriptions of their Car Seat products sold

online became part of the bases of the bargains, creating express written warranties

that the new Car Seats purchased online by Plaintiff and the other Class members

would conform to Defendants’ descriptions and specifications.


                                         17
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 18 of 23 PageID: 18




      78.     In fact, the new Car Seat products purchased online by Plaintiff and

other Class Members did not so conform.

      79.     Defendants expressly warranted that their car seats have a useful life

of seven to ten years, depending on the model, which would be available to the

purchaser.

      80.     When purchased online, Graco’s Car Seat products arrive to the

consumer with a substantial portion of that usable life having expired, rendering the

longevity of the Car Seat substantially and unexpectedly devalued.

      81.     Plaintiff and members of the Class relied on the representation that

Graco Car Seats were new and would have a certain useable life.

      82.     Defendants have breached their express warranty.

      83.     As a result of the foregoing, Plaintiff and the other Class members

have suffered damages in that the value of the products they purchased was less than

warranted by Defendants.

      84.     Plaintiff asserts this cause of action for violations of the laws of New

Jersey pertaining to express warranties.

      85.     Plaintiff and the Class were injured as a result of Defendants’ breach

of their express warranties about their Car Seats.

      86.     By reason of the foregoing, Plaintiff and the Class were damaged in

the amount they paid for Graco Car Seat products, together with punitive damages.


                                           18
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 19 of 23 PageID: 19




                         FOURTH CAUSE OF ACTION

                           (Negligent Misrepresentation)

      87.     Plaintiffs repeat and reallege each of the above allegations as if fully

set forth herein.

      88.     Defendants had a duty to disclose that the new Car Seats they were

selling online were being supplied to consumers with a substantial portion of their

useful life expired.

      89.     In making such misrepresentations of fact and omissions of material

fact to Plaintiff and the other Class members about their Car Seat products sold

online, Defendants failed to fulfill their duties to disclose the material facts alleged

above. Among the direct and proximate causes of said failure to disclose were the

negligence and carelessness of Defendants.

      90.     Plaintiff and the other Class members, as a direct and proximate cause

of Defendants’ breaches of their duties, reasonably relied upon such representations

and omissions to their detriment.

      91.     Plaintiff and the other Class members were materially harmed by these

misrepresentations and omissions, as they spent money on Car Seats that had a

reduced lifespan.

      92.     By reason of the foregoing, Plaintiff and the other Class members have

suffered damages in an amount to be proved at trial, together with punitive damages.


                                          19
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 20 of 23 PageID: 20




                           FIFTH CAUSE OF ACTION

                                       (Fraud)

      93.     Plaintiff repeats and realleges each of the above allegations as if fully

set forth herein.

      94.     Defendants deliberately omitted statements of material fact to Plaintiff

and the other Class members about their Car Seat products sold online, including the

fact that Car Seats sold online are partially expired.

      95.     Defendants intended that Plaintiff and the other Class members would

rely upon these misrepresentations and omissions in purchasing Car Seats online.

      96.     Plaintiff and the other Class members reasonably relied upon these

misrepresentations and omissions.

      97.     Plaintiff and the other Class members were materially harmed by these

misrepresentations and omissions, as they spent money on Car Seats that had a

reduced lifespan than advertised.

      98.     By reason of the foregoing, Plaintiff and the other Class members have

suffered damages in an amount to be proved at trial, together with punitive damages.

                           SIXTH CAUSE OF ACTION

                                (Unjust Enrichment)

      99.     Plaintiff repeats and realleges each of the above allegations as if fully

set forth herein.


                                          20
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 21 of 23 PageID: 21




      100.    As a result of Defendants’ unlawful and deceptive actions described

above, Defendants were enriched at the expense of Plaintiff and the Class through

the payment of the purchase price for Graco Car Seats.

      101.    Plaintiff and the other Class members were materially harmed by these

unlawful and deceptive actions as they spent money on new Car Seats that had a

reduced lifespan than advertised.

      102.    Under the circumstances, it would be against equity and good

conscience to permit Defendants to retain the ill-gotten benefits that they received

from the Plaintiff and the Class.

      103.    By reason of the foregoing, Plaintiff and the Class were damaged in

the amount they paid for Graco Car Seat products, together with punitive damages.

                        SEVENTH CAUSE OF ACTION

                            (Money Had and Received)

      104.    The sale of a misbranded product violates the public policy of New

Jersey.

      105.    Plaintiffs and members of the Class were unaware that the new Graco

Car Seat products they purchased online were marketed with deception, fraud, false

pretense, false promise, misrepresentation, or the knowing, concealment,

suppression, or omission of any material fact.

      106.    Defendants received the money from Plaintiffs and the Class used to


                                         21
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 22 of 23 PageID: 22




purchase their Car Seat products.

      107.    Defendants benefitted from receipt of this money.

      108.    Under principles of equity and good conscience, Defendants should

not be permitted to keep this money.

      109.    Plaintiff and the members of the Class are thus entitled to recovery of

the funds they expended to purchase the Defendants’ misbranded Car Seat products,

together with punitive damages.

                                  JURY DEMAND

              Plaintiffs hereby demand a trial by jury of their claims.

                             PRAYER FOR RELIEF

              WHEREFORE, Plaintiff, individually, and on behalf of all other

 similarly situated persons, prays for judgment against Defendants as follows:

    a) For an order certifying this case as a class action and appointing Plaintiff and

       Plaintiff’s counsel to represent the Class;

    b) For an order awarding, as appropriate, damages, restitution, and/or

       disgorgement to Plaintiff and the Class including all monetary relief to which

       Plaintiffs and the Class are entitled pursuant to N.J.S.A. § 56:8-1 et seq.

       including the refund provisions of N.J.S.A. 56:8-2.11 and 56:8-2.12; and the

       trebling and other damage augmentation provisions of N.J.S.A. 56:8-19;

    c) For an order requiring Defendants to immediately cease and desist from


                                          22
Case 3:20-cv-16240-MAS-LHG Document 1 Filed 11/16/20 Page 23 of 23 PageID: 23




       selling Car Seats online in violation of law; enjoining Defendants from

       continuing to market, advertise, distribute, and sell online Car Seats in the

       unlawful manner described herein; and ordering Defendants to engage in

       corrective action;

    d) For all equitable remedies available pursuant to N.J.S.A. § 56:8-1 et seq., and

       as a result of the fact that the sale of a misbranded product is an illegal

       contract that is void under New Jersey law;

    e) For an order awarding attorneys’ fees and costs;

    f) For an order awarding punitive damages;

    g) For an order awarding pre-judgment and post-judgment interest; and

    h) For an order providing such further relief as this Court deems just and proper.




DATED: November 16, 2020                             Dressel/Malikschmitt LLP

                                                     /s/ Andrew J. Dressel

                                                     Andrew J. Dressel
                                                     11 East Cliff Street
                                                     Somerville, NJ 08876
                                                     Tel: (848) 202-9323
                                                     Fax: (201) 567-7337
                                                     andrew@d-mlaw.com

                                                     Attorneys for Plaintiff



                                         23
